DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/24/2021 is acknowledged.  The traversal is on the ground(s) that Inventions I and II belong in B65G.  This is not found persuasive because the scope of the two inventions disclosed encompass divergent subject matter. However, the amendment to claims 18-20 do place them within the scope of Invention I. Thus, claims 18-20 are being examined herewith.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavez et al. (USP 10,549,928).
 	Regarding claim 1, Chavez et al. disclose an object grasp system, comprising:
a robotic arm assembly (102) having a distal end, the distal end being selectively moveable by the robotic arm with respect to a fixed frame;
a gripper (108) disposed on the distal end, the gripper adapted to grasp an object located in an area;
a fixed sensor (114,116) disposed to monitor the area and positioned in a stationary fashion relative to the fixed frame (see Figure 1);
a first onboard sensor (112) disposed to move with the gripper on the distal end of the robotic arm, the first onboard sensor disposed to monitor the area (see Figure 1); and
a controller (118) operably associated with the robotic arm assembly and the gripper and operating to control an operation thereof;
the controller (118) further operably associated with the fixed sensor and the first onboard sensor and disposed to receive information therefrom indicative of a position of the object and the gripper with respect to the fixed frame, and also a position of the object relative to the gripper, the controller being programmed to:
operate the robotic arm assembly to bring the gripper into a grasp position adjacent the object based on information provided by the fixed sensor (see Figure 2); and
operate the gripper to grasp the object in response to information provided by the first onboard sensor (see Figure 2).
	Regarding claim 2, Chavez et al. disclose the object grasp system of claim 1, wherein the fixed sensor is a camera (114,116) providing visual information to the 
	Regarding claim 3, Chavez et al. disclose the object grasp system of claim 1, wherein the first onboard sensor is a camera (112) mounted on the distal end of the robotic arm assembly adjacent the gripper, and wherein the first onboard sensor provides visual information to the controller indicative of a position of the object relative to the gripper (see column 5 lines 38-62).
	Regarding claim 4, Chavez et al. disclose the object grasp system of claim 1, further comprising a force/torque sensor disposed on the gripper between the gripper and the distal end of the robotic arm assembly, the force/torque sensor providing information to the controller indicative of one or more forces and one or more moments present at the distal end by the gripper while the object is grasped by the gripper (see column 12 lines 50-62).
	Regarding claim 5, Chavez et al. disclose the object grasp system of claim 4, wherein the controller is further programmed to automatically select a grasp location on the object, which is engaged by the gripper, based on the information provided to the controller by the force/torque sensor (see column 12 lines 50-62).
	Regarding claim 6, Chavez et al. disclose the object grasp system of claim 5, wherein the controller is further programmed to estimate a location of a center of gravity of the object based on the information provided to the controller by the force/torque sensor (see column 12 lines 50-62).
	Regarding claim 7, Chavez et al. disclose the object grasp system of claim 1, further comprising a tactile sensor disposed on the robotic arm assembly adjacent the 
	Regarding claim 8, Chavez et al. disclose the object grasp system of claim 1, further comprising an inertia sensor disposed on the gripper, the inertia sensor providing information to the controller indicative of a position of the object relative to the gripper, wherein the controller is further programmed to adjust a grasp location on a subsequent object, which was already engaged by the gripper, based on the information provided to the controller by the inertia sensor for a previous object engaged by the gripper (see column 8 lines 24-48 and column 12 lines 32-49).
	Regarding claim 18, Chavez et al. disclose the object grasp system of claim 1,
wherein the fixed sensor is a fixed camera (114,116) providing visual information indicative of a position of the object relative to the area;
wherein the first onboard sensor is an onboard camera (112) providing visual information indicative of a position of the object relative to the gripper; and
a force/torque sensor disposed on the gripper between the gripper and the distal end of the robotic arm assembly (see column 12 lines 50-62); 
wherein the controller (118) is operably associated with the fixed camera, the onboard camera, and the force/torque sensor, the controller disposed to receive information therefrom indicative of:
a position of the object and the gripper with respect to the fixed frame from the fixed camera (see Figure 2),
a position of the object relative to the gripper from the onboard camera, and one or more forces and one or more moments present at the distal end by the gripper while the object is grasped by the gripper from the force/torque sensor (see column 12 lines 50-62); 
the controller (118) being further programmed to:
operate the robotic arm assembly to bring the gripper into the grasp position adjacent the object based on information provided by the fixed camera (see Figure 12);
operate the gripper to grasp the object in response to information provided by the onboard camera (see Figure 12);
automatically select a grasp location on the object, which is engaged by the gripper, based on the information provided to the controller by the force/torque sensor (see Figure 12); and
estimate a location of a center of gravity of the object based on the information provided to the controller by the force/torque sensor (see column 12 lines 50-62).
	Regarding claim 19, Chavez et al. disclose the object grasp system of claim 18, further comprising a tactile sensor disposed on the robotic arm adjacent the distal end, the tactile sensor providing information to the controller indicative of a position of the object relative to the gripper, wherein the controller is further programmed to adjust a grasp location on a subsequent object, which was already engaged by the gripper, 
	Regarding claim 20, Chavez et al. disclose the object grasp system of claim 18, further comprising an inertia sensor disposed on the gripper, the inertia sensor providing information to the controller indicative of a position of the object relative to the gripper, wherein the controller is further programmed to adjust a grasp location on a subsequent object, which was already engaged by the gripper, based on the information provided to the controller by the inertia sensor for a previous object engaged by the gripper (see column 8 lines 24-48 and column 12 lines 32-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




M.K.C.
6/10/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651